 1   DOUGLAS J. FARMER, CA Bar No. 139646
     douglas.farmer@ogletree.com
 2   BRIAN D. BERRY, CA Bar No. 229893
     Brian.Berry@ogletree.com
 3   JASON P. BROWN, CA Bar No. 266472
     jason.brown@ogletreedeakins.com
 4   JONATHAN W. BLACK, CA Bar No. 280421
     jonathan.black@ogletree.com
 5   Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
     Steuart Tower, Suite 1300
 6   One Market Plaza
     San Francisco, CA 94105
 7   Telephone:    415.442.4810
     Facsimile:    415.442.4870
 8
     Attorneys for Defendant
 9   TFORCE FINAL MILE WEST LLC
10

11                               UNITED STATES DISTRICT COURT

12                              NORTHERN DISTRICT OF CALIFORNIA

13
     R. ALEXANDER ACOSTA, Secretary of                Case No. 3:17-cv-06624 LB
14   Labor, UNITED STATES DEPARTMENT
     OF LABOR,                                        STIPULATION TO MODIFY CASE
15                                                    SCHEDULE
                   Plaintiff,
16                                                    Complaint Filed: November 16, 2017
            vs.                                       Trial Date:      February 3, 2020
17
     TFORCE FINAL MILE WEST LLC, a
18   Delaware company; and ON COURIER 365,
     INC., a California corporation,
19
                   Defendants.
20

21

22

23

24

25

26
27

28

                                                      1                    Case No. 3:17-cv-06624 LB
                                 STIPULATION TO MODIFY CASE SCHEDULE
 1          Plaintiff R. ALEXANDER ACOSTA, Secretary of Labor, UNITED STATES
 2 DEPARTMENT OF LABOR (“Plaintiff”) and Defendants TFORCE FINAL MILE WEST LLC

 3 (“TForce”) and ON COURIER 365, INC. (“OC 365”) (collectively, “the Parties”), submit this

 4 stipulated request for the Court to modify the schedule for good cause under Rule 16(b)(4). Good

 5 cause to modify the case schedule exists, for the following reasons:

 6          1.       On November 16, 2017, Plaintiff initiated this lawsuit by filing a complaint in this
     Court. ECF 1.
 7
            2.       On March 22, 2018, the Court entered a Scheduling Order, following the initial Case
 8
     Management Conference. ECF 40. The Order set trial for October 21, 2019. Id.
 9
            3.       On January 31, 2019, the Parties submitted a stipulated request to modify the case
10
     schedule in order to accommodate Plaintiff’s review of approximately 50,000 documents TForce
11
     had produced in discovery. ECF 30. That same day, the Court granted the stipulation, continued
12
     the trial to February 3, 2020, and modified the pre-trial and discovery deadlines accordingly. ECF
13
     31.
14
            4.       On May 23, 2019, Plaintiff took a Rule 30(b)(6) deposition of TForce regarding its
15 recordkeeping practices. Based on the deposition, the Parties have been actively engaged in a

16 cooperative effort to identify data elements and data samples that will facilitate the production of a
17 large volume of ESI containing delivery and payment details for hundreds of drivers at issue in this

18 case. Plaintiff believes this data is necessary for it to compute the damages it alleges are due as

19   well as inform additional discovery. The Parties believe that the current discovery cutoff and expert
20   disclosure deadline, August 16, 2019, leave insufficient time for them to complete this and other

21   discovery in time for expert analysis. Thus, good cause exists to modify the schedule.

22          5.       Currently, the Parties are set to appear on October 28, 2019, at a Settlement

23   Conference with Magistrate Judge Kandis Westmore. If the Parties are able to resolve their dispute

24   at the Settlement Conference, they will avoid the substantial expense associated with expert reports
     and depositions. Thus, the Parties wish to set the expert disclosure deadline after the Settlement
25
     Conference.
26
            NOW, THEREFORE, the Parties hereby stipulate and request that the Court modify the
27
      schedule to reflect the following dates:
28
                        a. On or before November 25, 2019, the parties shall designate experts.
                                                       2                         Case No. 3:17-cv-06624 LB
                                  STIPULATION TO MODIFY CASE SCHEDULE
 1                     b. On or before December 19, 2019, the parties shall designate their
 2                         supplemental and rebuttal experts.

 3                     c. On or before January 13, 2020, the parties shall complete all discovery of

 4                         expert witnesses.

 5                     d. On or before January 13, 2020, the Parties shall complete all non-expert

 6                         discovery.
                       e. All pretrial motions shall be heard no later than February 20, 2020, or as
 7
                           soon thereafter as the Court is available.
 8
                       f. The final pretrial conference shall be held on April 1, 2020, or as soon
 9
                           thereafter as the Court is available.
10
                       g. Trial shall commence on a date set by the Court on or after April 27, 2020,
11
                           or as soon thereafter as the Court is available.
12
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
13

14
     DATED: __________________
             7/15/19                               _________________________________
15                                                 RICHARD SEEBORG
                                                   United States District Judge
16
17
     Respectfully submitted,
18
     DATE: July 12, 2019
19

20    s/ Boris Orlov                    s/ Ellen Arabian-Lee             s/ Brian Berry
21    BORIS ORLOV                       ELLEN C. ARABIAN-                BRIAN D. BERRY
      U.S. DOL                          LEE                              Ogletree Deakins Nash Smoak
22                                      Arabian-Lee Law Corp.            & Stewart, P.C.
      Attorneys for the
23    Secretary of Labor                Attorney for Defendant           Attorney for Defendant
                                        On Courier 365, Inc.             TForce Final Mile West, LLC
24

25

26
27

28

                                                       3                        Case No. 3:17-cv-06624 LB
                                 STIPULATION TO MODIFY CASE SCHEDULE
